                                                                       Case 2:16-cv-00612-JCM-DJA Document 79
                                                                                                           78 Filed 07/02/20
                                                                                                                    06/30/20 Page 1 of 2



                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 JAMIE K. COMBS, ESQ.
                                                             2   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                 Email: jamie.combs@akermna.com
                                                             6
                                                                 Attorneys for Bank of America, N.A.
                                                             7   successor by merger to BAC Home Loans
                                                                 Servicing, LP f/k/a Countrywide Home
                                                             8   Loans Servicing, LP
                                                             9
                                                                                                  UNITED STATES DISTRICT COURT
                                                            10
                                                                                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY                     Case No.: 2:16-cv-00612-JCM-DJA
AKERMAN LLP




                                                                 MERGER TO BAC HOME LOANS
                                                            13
                                                                 SERVICING, LP, F/K/A COUNTRYWIDE
                                                                                                                         [PROPOSED] FINAL JUDGMENT
                                                            14   HOME LOANS SERVICING, LP,

                                                            15                Plaintiff,
                                                            16   vs.
                                                            17
                                                                 GIAVANNA HOMEOWNERS
                                                            18   ASSOCIATION; BELLA LEGATO PBB
                                                                 TRUST, BRYAN LAURY, AS TRUSTEE; and
                                                            19   ABSOLUTE COLLECTION SERVICES, LLC,
                                                            20                Defendants.
                                                            21

                                                            22                This matter pertains to the real property located at 3648 Bella Legato Avenue, North Las
                                                            23   Vegas, Nevada 89081-4044 (APN 123-31-112-135), more specifically described as follows:
                                                            24                Lot 387 of Final Map of RUNVEE HOBART UNIT 2A, as shown by map thereof, on
                                                                              file in Book 124 of Plats, Page 11, in the office of the County Recorder of Clark
                                                            25
                                                                              County, Nevada.
                                                            26
                                                                              More fully described in Grant Bargain Sale Deed recorded 3/28/2008 as Doc. No.
                                                            27                20080328-3754.

                                                            28
                                                                                                                    1
                                                                 53640114;1
                                                                      Case 2:16-cv-00612-JCM-DJA Document 79
                                                                                                          78 Filed 07/02/20
                                                                                                                   06/30/20 Page 2 of 2




                                                             1                For the reasons stated in this court's June 11, 2020 order, ECF No. 77, the court ENTERS

                                                             2   DEFAULT JUDGMENT against defendant Bella Legato PBB Trust, Bryan Laury, as trustee (PBB

                                                             3   Trust), and in favor of Bank of America, N.A. successor by merger to BAC Home Loans Servicing,

                                                             4   LP f/k/a Countrywide Home Loans Servicing, LP (BANA) on its quiet title and declaratory relief

                                                             5   claim.

                                                             6                The court declares the November 6, 2012 foreclosure sale conducted by Absolute Collection

                                                             7   Services, LLC, (ACS) on behalf of Giavanna Homeowners Association (the HOA), as evidenced by

                                                             8   the trustee's deed upon sale recorded with the Clark County Recorder on November 7, 2012 as
                                                             9   instrument no. 201211070002889, did not extinguish the deed of trust executed by Pascual Guzman-

                                                            10   Perez and Brenda M. Guzman, dated June 12, 2009 and recorded with the Clark County Recorder on
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   June 19, 2009 as instrument no. 20090619-0003471 (the deed of trust). The deed of trust continues
                      LAS VEGAS, NEVADA 89134




                                                            12   to encumber the property and is superior to any right, title interest, line, equity or estate of PBB
AKERMAN LLP




                                                            13   Trust and any and all of its successors in interest.

                                                            14                BANA's injunctive relief claim is dismissed as moot in light of the foregoing judicial

                                                            15   determination. Because BANA already dismissed its claims against the HOA and ACS this is the

                                                            16   final judgment of this court resolving all claims, and no further order is required.

                                                            17                       July 2, 2020
                                                                                    June     2020. 2020.
                                                                              Dated _____________,

                                                            18
                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                            19
                                                                                                                 Case No.: 2:16-cv-00612-JCM-DJA
                                                            20   Submitted by:
                                                            21
                                                                 AKERMAN LLP
                                                            22
                                                                 /s/ Jamie K. Combs
                                                            23   ARIEL E. STERN, ESQ.
                                                            24   Nevada Bar No. 8276
                                                                 JAMIE K. COMBS, ESQ.
                                                            25   Nevada Bar No. 13088
                                                                 1635 Village Center Circle, Suite 200
                                                            26   Las Vegas, Nevada 89134
                                                            27   Attorneys for Bank of America, N.A. successor by
                                                                 merger to BAC Home Loans Servicing, LP f/k/a
                                                            28   Countrywide Home Loans Servicing, LP
                                                                                                                    2
                                                                 53640114;1
